Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 1 of 21




                     EXHIBIT Q
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 2 of 21


1                   UNITED STATES DISTRICT COURT
2                  NORTHERN DISTRICT OF CALIFORNIA
3                      SAN FRANCISCO DIVISION
4
5    John Bauer, an individual and  )NO 3:19-cv-04593-LB
     as Successor in Interest of    )
6    Jacob Bauer, deceased; ROSE    )
     BAUER, an individual and as    )
7    Successor in Interest of Jacob )
     Bauer, deceased,               )
8                                   )
                    Plaintiffs      )
9                                   )
           v.                       )
10                                  )
     CITY OF PLEASANTON, et al.,    )
11                                  )
                    Defendants.     )
12   _______________________________)
13
14
15
16       REMOTE VIDEOTAPED DEPOSITION OF DAVID SPILLER
17                   Livermore, California
18                 Friday, January 29, 2021
19
20
21   Reported by:
     Heidi Hummel-Grant
22   CSR No. 12556
23   Pages 1 - 89
24
25

                                                                Page 1

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 3 of 21


1                    UNITED STATES DISTRICT COURT
2                   NORTHERN DISTRICT OF CALIFORNIA
3                       SAN FRANCISCO DIVISION
4
5    John Bauer, an individual and              )NO 3:19-cv-04593-LB
     as Successor in Interest of                )
6    Jacob Bauer, deceased; ROSE                )
     BAUER, an individual and as                )
7    Successor in Interest of Jacob )
     Bauer, deceased,                           )
8                                               )
                        Plaintiffs              )
9                                               )
            v.                                  )
10                                              )
     CITY OF PLEASANTON, et al.,                )
11                                              )
                        Defendants.             )
12   _______________________________)
13
14
15
16               Remote videotaped deposition of
17   DAVID SPILLER, taken on behalf of Plaintiff,
18   at Livermore, California, beginning at 1:07 p.m.
19   and ending at 3:19 p.m., on Friday, January 29,
20   2021, before Heidi Hummel-Grant, Certified
21   Shorthand Reporter No. 12556.
22
23
24
25

                                                                Page 2

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 4 of 21


1    APPEARANCES:
2
3    For Plaintiffs:
4         GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
5         BY:     JAYME L. WALKER
6                 J. GARY GWILLIAM
7         1999 Harrison Street
8         Suite 1600
9         Oakland, California 94612
10        510.832.5411
11        jwalker@giccb.com
12
13   For Defendants:
14        MCNAMARA, NEY, BEATTY, SLATTERY, BORGES &
15   AMBACHER, LLP
16        BY:     NOAH BLECHMAN
17        3480 Buskirk Avenue
18        Suite 250
19        Pleasant Hill, California 94523
20        925.939.5330
21        noah.blechman@mcnamaralaw.com
22
23   Also present:
24        TED HOPPE, VIDEOGRAPHER
25        BRITTANY SMITH

                                                                Page 3

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 5 of 21


1                                    INDEX
2    Witness:
3    DAVID SPILLER
4
5    Examination:                                     Page
6    MS. WALKER                                       6
7
8                                 EXHIBITS
                    Description                                         Page
9
     Exhibit 7      Crisis Intervention Incidents                         32
10                  (Previously Marked)
11   Exhibit 40     Danville San Ramone Article                           27
12
     Exhibit 41     Video                                                 73
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 4

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 6 of 21


1                       Livermore, California

2       Friday, January 29, 2021, 1:07 p.m. - 3:19 p.m.

3

4             THE VIDEOGRAPHER:      Good afternoon.       We are

5     going on the record.      The time now is 1:07 on                 01:07

6     January -- I'm sorry, yeah 1:07, on January 29th,

7     2021.

8             This is Media Unit 1 in the video recorded

9    deposition of Chief David Spiller in the matter --

10   in the matter of John Bauer, et al., versus the City               01:07

11   of Pleasanton, et al., filed in the United States

12   District Court, Northern District of California,

13   Case Number 3:19-cv-40493-LB.

14            This video deposition is being hosted

15   remotely, services provided by Veritext Legal                      01:07

16   Solutions.

17            My name Ted Hoppe from the firm Veritext.

18   I'm the videographer.

19            Counsel, could please voice identify

20   yourselves for the record?                                         01:07

21            MS. WALKER:     Jayme Walker for the

22    plaintiffs, and I'm here with my partner

23    Gary Gwilliam and our associate Brittany Smith.

24            MR. BLECHMAN:     Noah Blechman on behalf of

25    the defendants.                                                   01:08

                                                                 Page 5

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 7 of 21


1             THE VIDEOGRAPHER:        Excellent.                       01:08

2             Heidi, could please swear the witness in?

3

4                           DAVID SPILLER,

5          called as a witness by and on behalf of                      01:08

6    Plaintiff, having been first duly sworn by the

7    Certified Shorthand Reporter, was examined and

8    testifies as follows:

9

10                             EXAMINATION                              01:08

11

12            BY MS. WALKER:

13            Q    Good afternoon, Chief Spiller.            My name

14   is Jayme Walker.      I represent John and Rose Bauer

15   for the death of their son Jacob Bauer.                            01:08

16            Could you state your full name for the

17   record, please?

18            A    Sure.    My name is David Charles Spiller,

19   S-P-I-L-L-E-R.

20            Q    Okay.                                                01:08

21            Have you ever had your deposition taken

22   before, Chief Spiller?

23            A    I believe I have years -- it's been a

24   long time, in a previous civil matter.              And I think

25   it was a traffic -- a fatal traffic collision.                     01:08

                                                                  Page 6

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 8 of 21


1             Q    And -- and sometimes you don't know, one             01:28

2    way or the other, whether someone's mentally ill or

3    under the influence; true?

4             A    Yes.

5             Q    Okay.                                                01:29

6             Was it your intent as -- in making the

7    crisis intervention techniques a priority for it to

8    apply in situations for your officers on the street

9    where they suspect someone might be under the

10   influence of illegal drugs or they could possibly be               01:29

11   mental ill, was your intent that they would apply

12   the crisis intervention techniques in that

13   situation?

14            MR. BLECHMAN:       It's vague and ambiguous.

15    It's also an incomplete hypothetical.                             01:29

16            You can respond.

17            THE WITNESS:       My objective or my goal was to

18    provide tools to the front-line first responders so

19    they could effectively manage calls for service and

20    effectively deal with somebody who's experiencing                 01:29

21    either a mental health crisis or history of mental

22    illness.

23            MS. WALKER:      Okay.

24            Q    And you would expect -- and -- and you

25   would expect them to use those tools effectively as                01:29

                                                                Page 23

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 9 of 21


1    a first-line responder even if the person                          01:30

2    experiencing a mental health crisis may also have

3    been engaged in the commission of minor crime?             A

4    minor nonviolent crime?

5             MR. BLECHMAN:      Incomplete hypothetical.               01:30

6     Vague and ambiguous.

7             Go ahead.

8             THE WITNESS:      I -- I would hope that they

9     would use the training, tools and experience to

10    manage the call as effectively as possible.             That      01:30

11    would include any previous CIT training.

12            MS. WALKER:     Okay.

13            Q    And -- and that's the case -- that's the

14   case whether the person experiencing the mental

15   health crisis may also be suspected to be under the                01:30

16   influence of illegal drugs, you would -- you would

17   hope they would use the training tools for crisis

18   intervention techniques for dealing with the

19   mentally ill even if they also suspected that the

20   person may be under the influence of -- of illegal                 01:30

21   drugs?

22            MR. BLECHMAN:      It's overbroad.        And I think

23    it's an incomplete hypothetical as phrased.

24            But go ahead.

25            THE WITNESS:      Yes, I would hope that they             01:31

                                                                Page 24

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 10 of 21


1     would recognize that based on their training that                  01:31

2     they received.

3             MS. WALKER:

4             Q    And -- and when you referred -- I -- I

5    think in your previous answer to you'd hope they'd                  01:31

6    use the training, tools and experience to manage the

7    call as effectively as possible, what sort of tools

8    were you -- were referring to?

9             A    As I had previously mentioned, a

10   component of the CIT training, as an example, is,                   01:31

11   you know, communication, interaction, and that would

12   apply whether it's a person who's in mental health

13   crisis or not in a mental health crisis.

14   Communication, you know, establishing a rapport, you

15   know, developing observations based on their                        01:31

16   training and experience of what may be going on not

17   only with the individual but all of the -- the

18   totality of what's involved in the incident that

19   they're involved in.

20            Q    And -- and have you heard of a -- of                  01:32

21   using sort of time and distance to de-escalate a

22   situation with somebody who might be mentally ill so

23   that you don't force a confrontation where one --

24   maybe there doesn't need to be one?

25            MR. BLECHMAN:      It's vague and ambiguous.               01:32

                                                                Page 25

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 11 of 21


1    investigations, Captain Craig Eicher.                               02:37

2             Do you know who it was that reviewed the

3    administrative investigation to determine whether

4    any remedial training would be useful in the

5    John Deming situation following the administrative                  02:37

6    investigation?

7             A    I don't recall.

8             Q    Did you yourself review the

9    administrative investigation and body camera videos

10   and determine whether you believed remedial training                02:37

11   was needed?

12            A    I did review the case, the

13   administrative investigation, I did review body cams

14   associated -- I think it was a different generation

15   of body cams, as I recall -- and I -- I don't                       02:38

16   remember any specific areas for remedial training.

17            Q    Okay.

18            And whether or not policies were violated in

19   that situation, did you have any -- I don't want to

20   say criticism, but maybe advice and counsel for the                 02:38

21   way Sargeant Gora, as the officer in charge,

22   responded in that situation?

23            A    Could you reframe that question?          Did I

24   have any concerns about the supervisory actions?

25            Q    Yes.                                                  02:38

                                                                Page 64

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 12 of 21


1             A    No, I did not.                                        02:38

2             Q    A much better way to state it than I

3    did.   Thank you.

4             A    No, I did not.

5             Q    Okay.                                                 02:38

6             As I -- I want to show you a portion of the

7    body camera -- well, maybe I'll -- I'll summarize

8    it, and if you don't recall it, I can certainly show

9    it to you.

10            But as I saw it, Sergeant Gora and other                   02:39

11   officers entered the car dealership with a K9, and

12   John Deming, Jr. sat on top of a -- a car and put

13   his hands up and seemed to be -- he wasn't violent

14   toward the officers at that stage, he was sitting on

15   top of a car, he had his hands up, and the situation                02:39

16   at that stage seemed like a perfect opportunity for

17   Sergeant Gora to employ some de-escalation and

18   crisis intervention techniques.

19            Did you have any criticism of the way that

20   it -- the officer response failed to use crisis                     02:39

21   intervention or de-escalation techniques at that

22   stage in the John Deming incident?

23            MR. BLECHMAN:       It's an incomplete

24    hypothetical as phrased.         It's argumentative as

25    phrased.    Misstates the evidence in relation to                  02:39

                                                                Page 65

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 13 of 21


1             A    No, I did not.                                        02:38

2             Q    A much better way to state it than I

3    did.   Thank you.

4             A    No, I did not.

5             Q    Okay.                                                 02:38

6             As I -- I want to show you a portion of the

7    body camera -- well, maybe I'll -- I'll summarize

8    it, and if you don't recall it, I can certainly show

9    it to you.

10            But as I saw it, Sergeant Gora and other                   02:39

11   officers entered the car dealership with a K9, and

12   John Deming, Jr. sat on top of a -- a car and put

13   his hands up and seemed to be -- he wasn't violent

14   toward the officers at that stage, he was sitting on

15   top of a car, he had his hands up, and the situation                02:39

16   at that stage seemed like a perfect opportunity for

17   Sergeant Gora to employ some de-escalation and

18   crisis intervention techniques.

19            Did you have any criticism of the way that

20   it -- the officer response failed to use crisis                     02:39

21   intervention or de-escalation techniques at that

22   stage in the John Deming incident?

23            MR. BLECHMAN:       It's an incomplete

24    hypothetical as phrased.         It's argumentative as

25    phrased.    Misstates the evidence in relation to                  02:39

                                                                Page 65

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 14 of 21


1     that incident.                                                     02:39

2             You can respond.

3             THE WITNESS:      I did not have any concerns

4     about the supervisory oversight of that incident.

5             MS. WALKER:     Okay.                                      02:40

6             I -- I do want to show you that video, just

7    so we can all be on same the page.            So -- especially

8    because there's been an objection.            So I'm going to

9    queue it up to that point that I was just

10   referencing, and then I'll play it for you.             Share       02:40

11   my screen and play it for you.          Okay.     So let's see

12   if I can make this work.

13            I guess I have to -- I have to queue it up

14   after I share my screen, seems to be the issue.

15            And, Madame Court Reporter, you're not going               02:40

16   to really be able to hear any of the voices.             So I

17   think you don't have to try take down anything

18   that's said.

19            THE REPORTER:       Thank you.

20            MS. WALKER:     Let's see.       It's not giving me        02:41

21   the option to share the video for some reason.             Why?

22   All right.     Here we go.     So I'm going to move it

23   along.   Let's see.

24            Can you all see the video right now?            Can

25   you see it Chief Spiller?                                           02:42

                                                                Page 66

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 15 of 21


1    clip?                                                               02:48

2               MR. BLECHMAN:      Argumentative.        Misstates the

3     record.

4               Go ahead.

5               THE WITNESS:      I did observe the taser                02:48

6     deployment in the video.

7               MS. WALKER:

8               Q   And at that time Pleasanton Police

9    Department had a taser policy in which officers

10   should at least consider whether they should deploy                 02:48

11   a taser when a person could fall from a height;

12   right?

13              A   Yes.

14              Q   And it was still determined at that time

15   that there was no violation of that policy by                       02:49

16   Sergeant Gora or by Officer Bennett?

17              A   Yes.

18              Q   And you can't recall as you sit here

19   today whether any remedial training was done

20   following the -- the John Deming, Jr. incident                      02:49

21   specifically with regard to crisis intervention

22   incidents?

23              MR. BLECHMAN:      I think it's asked and

24    answered.

25              But go ahead.                                            02:49

                                                                  Page 72

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 16 of 21


1             THE WITNESS:      I don't believe so, no.                  02:49

2             MS. WALKER:

3             Q    You don't believe there were any

4    remedial training?

5             A    That's correct.                                       02:49

6             Q    Was anybody disciplined as a result of

7    the John Deming, Jr. situation?

8             A    No.

9             MS. WALKER:     I -- I do want to mark that

10    video as Exhibit 41.       So we'll upload that to the             02:49

11    Exhibit Share.

12            (Exhibit 41 was marked for identification, a

13   copy of which is attached hereto.)

14            MS. WALKER:

15            Q    I'm going to move on to the Jacob Bauer

16   situation on August 1st, 2018.

17            And we've already established that you were

18   the chief of police on August 1st, 2018.               I

19   understand you had retired by the time the

20   administrative investigation was completed, which                   02:50

21   was sometime in early 2020.

22            And is it typical, in your experience,

23   Sergeant Spiller [sic], that an administrative

24   investigation of an officer-involved death or an

25   in-custody death would take well over a year to                     02:50

                                                                Page 73

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 17 of 21


1     it doesn't create issues from an administrative                    02:51

2     investigation.

3             The administrative investigation determines

4    whether it was with -- within policy or not, and it

5    could create some substantive problems if the DA was                02:52

6    going to file charges or needed further

7    investigation.

8             MS. WALKER:     Okay.

9             Q    Did you have any role at all in

10   reviewing the incident of -- of Jacob Bauer's death?                02:52

11            A    I had a very limited role in reviewing

12   the incident.

13            Q    As chief of police when that death

14   occurred, did you watch any of the body-worn camera?

15            A    My role as reviewing the incident and                 02:52

16   watching any videos was with counsel in -- in the

17   wake of the critical incident.          City attorney,

18   excuse me.    It was with the City attorney.

19            Q    So you didn't undertake any review of

20   that incident simply as the chief of police to                      02:53

21   determine whether you believed there was a need for

22   remedial training or officers being put on

23   administrative leave or anything like that?

24            A    That's not my role.        I did not -- I

25   assigned the investigation to be reviewed.             My role      02:53

                                                                Page 75

                          Aiken Welch, A Veritext Company
                                   510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 18 of 21


1    would be to objectively review the investigation.                   02:53

2    And others who read it would make those

3    determinations in terms of training opportunities

4    that either were remedial or for an advanced officer

5    training opportunity.                                               02:53

6             Q     I thought when we talked earlier about

7    administrative reviews -- or the administrative

8    investigations, that you said it would be the

9    command staff and possibly the use of force training

10   team and yourself who would make recommendations for                02:53

11   officer discipline and -- or remedial training.

12            A     That's true, yes.

13            Q     So I guess I'm confused on what you just

14   testified that it would not be your role.

15            A     It would be my role in the                           02:54

16   administrate -- forgive me if I misunderstood.

17            It would be my role to review once an

18   administrative investigation was completed.             It

19   was --

20            Q     I --                                                 02:54

21            A     -- not my job or my role to investigate

22   it myself --

23            Q     I --

24            A     -- which would have -- which would have

25   created an objectivity issue when the administrative                02:54

                                                                  Page 76

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 19 of 21


1             You can answer that again.                                 02:55

2             THE WITNESS:       I did not make a determination

3     that there was a deficiency or that there was a --

4     a policy violation.

5             MS. WALKER:      Okay.                                     02:55

6             Q    And I just want to -- I don't mean to

7    ask again or -- I just want to make sure I'm clear.

8             Is that because you were withholding that

9    judgment for the completion of the administrative

10   investigation, or did you actually make a                           02:55

11   determination that no training or discipline was

12   warranted?

13            A    Based on the information that I had at

14   the point when I was reviewing the video or any

15   detail with the City attorney I did not have the                    02:56

16   opinion that there was any training deficiency or

17   potential policy violations.          But I should be clear

18   that I was not conducting the investigation and did

19   not have the entirety of the evidence at my

20   disposal.                                                           02:56

21            Q    Have you had any involvement in review

22   of this incident since the time that the

23   administrative investigation was completed?

24            A    None.

25            Q    Have you had any communications with --               02:56

                                                                Page 78

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 20 of 21


1             THE WITNESS:       That is true.       But my response     03:01

2     was centered on it totally depends on what the

3     officers are confronted with or what is involved in

4     the incident itself, what the totality of the

5     circumstances were.                                                03:01

6             MS. WALKER:

7             Q    Did you review a point in Jacob Bauer's

8    situation where Officer Middleton tried to handcuff

9    him?   Have you reviewed that section of the video?

10            A    I reviewed that section of the video                  03:02

11   with counsel.

12            Q    Okay.

13            Did you make a determination on own,

14   irrespective of counsel, as to whether

15   Officer Middleton appropriately should have                         03:02

16   handcuffed Jacob Bauer at that stage of the

17   investigative detention?

18            MR. BLECHMAN:       Incomplete hypothetical.

19    It's argumentative as phrased.           I think it's asked

20    and answered about whether he made any                             03:02

21    determinations.

22            But go ahead.

23            THE WITNESS:       I did not make a determination

24    that it was inappropriate based on the

25    circumstances that the officer was confronted with.                03:02

                                                                Page 83

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-42 Filed 03/26/21 Page 21 of 21


1         Certification of Court Reporter Federal Jurat
2
3                 I, the undersigned, a Certified Shorthand
4    Reporter of the State of California do hereby
5    certify:
6                 That the foregoing proceedings were taken
7    before me remotely at the time herein set forth;
8    that any witnesses in the foregoing proceedings,
9    prior to testifying, were placed under oath; that a
10   verbatim record of the proceedings was made by me
11   using machine shorthand, which was thereafter
12   transcribed under my direction; further, that the
13   foregoing is an accurate transcription thereof.
14                That before completion of the deposition a
15   review of the transcript was not requested.
16                I further certify that I am neither
17   financially interested in the action nor a relative
18   or employee of any of the parties.
19                IN WITNESS WHEREOF, I hereby subscribe my
20   name this 16th day of February 2021.
21
22
23                <%15048,Signature%>
                  Heidi Hummel-Grant
24                Certified Shorthand Reporter No. 12556
25

                                                               Page 91

                          Aiken Welch, A Veritext Company
                                   510-451-1580
